  Case 17-19966      Doc 37    Filed 04/30/20 Entered 05/01/20 07:13:35             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )              BK No.:     17-19966
Anthony Maraviglia                           )
Carolyn Maraviglia                           )              Chapter: 13
                                             )
                                                            Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

               ORDER GRANTING MOTION TO MODIFY CONFIRMED PLAN

       THIS MATTER coming to be heard on the MOTION TO MODIFY CONFIRMED PLAN, the
court having jurisdiction, with due notice having been given to all parties in interest, IT IS HEREBY
ORDERED AS FOLLOWS:

  Arrears are deferred to the end of the plan term.




                                                         Enter:


                                                                  Honorable Donald R. Cassling
Dated: April 30, 2020                                             United States Bankruptcy Judge

 Prepared by:
 Kyle Dallmann
 Geraci Law, LLC
 55 E. Monroe, Suite 3400
 Chicago, IL 60603
